ORDER
PER CURIAM.
Harold David Vinson (Vinson) appeals from the trial court’s Findings of Fact— Conclusions of Law and Judgment finding the road in dispute to be a public road (not abandoned by non-use) though not publicly maintained. We have reviewed the briefs of the parties and the record on appeal. No error of law appears. The judgment is supported by competent and substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).